Bericshire P.
The appellant relies on two objections for reversing tbe judgment complained of. The first is because there is, as alleged, no record evidence of the finding of the indictment to be “a true bill,” &c. The record as now amended distinctly shows that the indictment was duly found “a true bill,” by the grand jury at the February term, 1868, of the Circuit Court, returned in open court, and the fact of such finding duly recorded. There is, therefore, nothing in this objection. The other objection is to the form of the indictment; and it is insisted that it is bad for uncertainty in charging the selling of the spirituous liquors, wines, &c., in the disjunctive instead of the conjunctive. If this were an open question, I am disposed to think there would be much force in it. But in Morgan’s case, 7 Grat 592, it was held that it was no error to use the word “ or ” (as in *509this case) instead of the word “ and,” in describing the various kinds of liquors and drinks charged to have been sold in ihe indictment. That case, therefore, must be conclusive of the present case, and the judgment must accordingly be .affirmed.
The other judges concurred.
Judgment appiRmed.